DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election, with traverse of Group III in the reply filed on May 24, 2022 is acknowledged. Group III, drawn to a process for the preparation of amorphous obeticholic acid, embraced by claims 6 and 7 was elected by Applicant. The traversal is on the ground(s) that Group I-III are related. 
This is not persuasive.
Applicant traverses by stating, “Claims 1 and 2 (Group I) are directed towards a process for the preparation of obeticholic acid of Formula-I, wherein in steps (i) and (ii) obeticholic acid is formed which is further treated with tertiary butylamine to obtain a tertiary butylamine salt of obeticholic acid in step (iii) and this tertiary butylamine salt of obeticholic acid is converted to amorphous form of obeticholic acid of Formula-I having chenodeoxycholic acid impurity less than 0.5% w/w in step (iv).”
Further, claims 6 and 7 recite a process for the preparation of amorphous form of obeticholic acid comprising the step of converting tertiary butylamine salt of obeticholic acid to amorphous form of obeticholic acid, which is step (iv) of claim 1. Thus claims 6 and 7 of Group II are related to the process covered in claims 1 and 2 of Group I.
Furthermore, claims 3 and 4 (Group II) recite a solid form of tertiary butylamine salt of obeticholic acid, obtained in step (iii) of claim 1 or used in claims 6 and 7 (Group III) for the preparation of amorphous form of obeticholic acid. Thus claims 3 and 4 of Group II are related to the process covered in claims 1 and 2 of Group I and claims 6 and 7 of Group III.”
The special technical feature described in Group (II), i.e. a solid form of tertiary butyl amine salt of obeticholic acid is found in WO 2017137931, see page 6, second full paragraph, which is all that is required to break unity of invention. Moreover, the special technical feature of Group (III) is also found in said reference, see the art rejection below. 
Applicant further concedes, “Applicant respectfully submits that due to absence of specific working examples towards a process for preparation of tertiary butylamine salt of obeticholic acid using "tert-butylamine" as amine, it would not have been obvious for the person skilled in the art to teach or suggest the present invention.”  
The requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature and the following requirement are met:
(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
Therefore, a common property/activity AND a common structure or recognized class of chemical compounds is required.
As a reminder, where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The special technical feature of Group II is found in the art in reference WO 2017137931. Group II is nothing more than a solid form of tertiary butyl amine salt of obeticholic acid. 
Therefore, the above claims are not so linked as to form a single general inventive concept and there is a lack of unity of invention because they lack a common technical feature over the prior art. Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper.
Applicant continues the traversal by stating, “Applicant would also like to submit that the main aspect of the present invention is to provide an improved process for the preparation of obeticholic acid of formula-I having5AI4344.DOCX Page 7 of 9 chenodeoxycholic acid impurity less than 0.5 % w/w. Chenodeoxycholic acid is a major impurity present in obeticholic acid that decreases the potency of obeticholic acid. The removal of chenodeoxycholic acid from obeticholic acid is difficult and repeated recrystallization in organic solvents decreases the yield of the final product. Hence, the formation of t-butylamine salt of obeticholic acid, its purification and use in the preparation of obeticholic acid free base effectively removes the chenodeoxycholic acid impurity below 2% w/w in the final active pharmaceutical ingredient (API) in amorphous form. 
Applicant would also like to submit that the process for the preparation of obeticholic acid having less than 0.5% of CDCA impurity involving the steps of formation of tertiary butylamine salt of obeticholic acid; purification of tertiary butylamine salt of obeticholic acid; and the conversion of tertiary butylamine salt of obeticholic acid to obeticholic acid are simple and easy during large scale preparations. 
Example 5 and Example 6 of the as-filed specification clearly demonstrate that the obtained compound have CDCA Impurity 0.09% w/w and 0.17% w/w respectively. Examples 2 and 3 of W02017/137931 disclose Preparation of (S)-a-methylbenzylamine salt of obeticholic acid. Applicant submits that these examples disclose a process that has been done with the doped reaction. The CDCA Content in these examples with the doped reaction is 0.40% and 0.26% respectively. Further the cited reference is silent regarding CDCA Content in the Examples 4, 6, 11, and 12 which mainly discloses preparation of an amorphous form of obeticholic acid. Applicant would like to stress that chenodeoxycholic acid is a major impurity present in obeticholic acid that decreases the potency of obeticholic acid. The removal of chenodeoxycholic acid from obeticholic acid is difficult and repeated recrystallization in organic solvents decreases the yield of the final product.”
This traversal has been addressed with the art rejections below. 
Separately, claims 16 and 17 do not depend from claims 6, 7 or 15, and therefore are not considered as part of Group (III).
Applicant has not pointed to any other potential errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
	In summary claims 1-7 and 15-17 are pending and claims 6, 7 and 15 are under examination. Claims 15-17 are new claims. Claims 1-5 and 16-17 are withdrawn from consideration based on the restriction requirement.
Newly submitted claims 16 and 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 16 and 17 are drawn to a solid form of tertiary butylamine salt of obeticholic acid. Claims 16 and 17 are included with Group (II) of the restriction requirement. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a) as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, 201841031853, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claim 15 of this application. The recitation of “chenodeoxycholic acid impurity of less than 0.5% w/w” is not found in said document. Thus, the effective filing date of the present claim 15 remains the immediate filing date of March 15, 2019. 

Claim Objections
Claims 6, 7 and 15 are objected to because of the following informalities: the term “Obeticholic” should not be capitalized.  This is found throughout said claims. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the term, “a” should be added between the terms “to” and “mixture”, see (a).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: a semicolon is required after (c).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the phrase, “till the solid formation” should be replaced with “until a solid forms”, see (h).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the phrase, “till the pH between” should be replaced with “until the pH is”, see (e).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: there is not a Formula I in claim 6., see page 3, penultimate line.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the phrase, “palladium carbon” should be replaced with “palladium over carbon (Pd/C)”, see page 4, the 5th line from the bottom of the page.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Satishbhal et al. (WO 2017137931).
The present claim 6 is drawn to a process for the preparation of amorphous form of obeticholic acid comprising the step of converting tertiary butylamine salt of obeticholic acid to amorphous form of obeticholic acid.
The ‘931 reference teaches a process for the preparation of amorphous form of obeticholic acid comprising the step of converting amine salt of obeticholic acid to amorphous form of obeticholic acid, see page 2, lines 15-17. Page 3, first paragraph teaches tert-butylamine as one of 15 amines which are useful to form an amine salt of obeticholic acid. MPEP 2144.08 states, “However, a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).”  
	Thus, claim 6 is anticipated by Satishbhal et al.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 6, 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over obvious over Satishbhal et al. (WO 2017137931) in view of Pruzanski et al. (US 20140148428).
The present claim 6 is drawn to a process for the preparation of amorphous form of obeticholic acid comprising the step of converting tertiary butylamine salt of obeticholic acid to amorphous form of obeticholic acid.
Claim 7 is drawn to specific limitations for the conversion of tertiary butylamine salt of obeticholic acid to amorphous form of obeticholic acid comprising: 
adding tertiary butylamine salt of Obeticholic acid to mixture of a water and water immiscible solvent; 
adjusting the pH of the biphasic mixture obtained in step (a) between 2-5; 
separating the organic layer from the biphasic mixture obtained in step (b) 
adding water to the separated organic layer obtained in step (c); 
adding alkali carbonate or bicarbonate solution to the biphasic mixture obtained in step (d) till the pH between 9-13;  
separating the aqueous layer from the biphasic mixture;  
adjusting the pH between 3-5;
optionally stirring till the solid formation, and
isolating the amorphous form of obeticholic acid.

Claim 15 further comprises a method for the preparation of amorphous form of obeticholic acid comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


reducing the alkene of formula III with Pd/C in a basic medium to a compound of formula III;
reducing the ketone of formula III to an alcohol to make obeticholic acid with sodium hydroxide in a basic medium;
treating obeticholic acid with t-butylamine to produce the t-butyl salt of obeticholic acid; and 
converting the t-butyl amine salt of obeticholic acid to an amorphous form of obeticholic acid.

The ‘931 reference teaches a process for the preparation of amorphous form of obeticholic acid comprising the step of converting amine salt of obeticholic acid to amorphous form of obeticholic acid, see page 2, lines 15-17. Page 3, first paragraph teaches tert-butylamine as one of 15 amines which are useful to form an amine salt of obeticholic acid. MPEP 2144.08 states, “If the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species, e.g., id. For example, based on a finding that a tri-orthoester and a tetra-orthoester behave similarly in certain chemical reactions, it has been held that one of ordinary skill in the relevant art would have been motivated to select either structure. 919 F.2d at 692, 16 USPQ2d at 1900-01. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) ("When chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).”
Claim 7 embraces a simple acid/base/acid work-up, which is a common laboratory technique to isolate carboxylic acids from the corresponding amine salt. This lab procedure is possible due to the solubility of the carboxylic acid group. The ’931 reference teaches a process of preparing an amorphous obeticholic acid by making the diethylamine salt of obeticholic acid, see page 11. The process describes the amine salt mixed with aqueous NaOH, and the addition of ethyl acetate. The aqueous solution was separated and made acidic with concentrated HCl, followed by an extraction with ethyl acetate. This specific procedure does not teach making the initial mixture acidic prior to the addition of base. However, on page 7, last paragraph, teaches the addition of the amine salt of obeticholic acid to an aqueous solution of an acid. 
The ‘428 publication teaches reducing the alkene of formula III with Pd/C in a basic medium to a compound of formula III and reducing the ketone of formula III to an alcohol to make obeticholic acid with sodium hydroxide in a basic medium, see page 13, paragraph 0183-0185.
Claim 15 further restricts the claim by the recitation of a chenodeoxycholic acid impurity of less than 0.5% w/w. The ‘931 reference is silent on this property. However, there is nothing in the claimed process that would seem to limit the amount of chenodeoxycholic acid in the final product since this compound also has a carboxylic acid group. Consequently, the acid/base/acid extraction would not separate obeticholic acid from chenodeoxylcholic acid. Hence, this restriction will be met if all the other limitations of the claim are met. In line with removing impurities from the final product, the ‘931 reference does state, “Obeticholic acid obtained by using an amine salt of obeticholic as an intermediate is found to be more pure than obeticholic acid prepared directly, without using amine salts of obeticholic acid an intermediate, see page 3, second paragraph.  
Therefore, it would be obvious to make the amorphous form of obeticholic acid through an amine salt because the ‘133 publication teaches the final product would be “more pure” by this route. Moreover, the ‘428 publication teaches the reduction steps from the starting material of formula III to obeticholic acid prior to the salt formation. 
Thus, claims 6. 7 and 15 are rendered obvious by Satishbhal et al. (WO 2017137931) in view of Pruzanski et al. (US 20140148428).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624